Name: Commission Implementing Regulation (EU) NoÃ 1287/2011 of 9Ã December 2011 repealing Regulation (EC) NoÃ 2014/2005 on licences under the arrangements for importing bananas into the Community in respect of bananas released into free circulation at the common customs tariff rate of duty
 Type: Implementing Regulation
 Subject Matter: tariff policy;  trade;  plant product;  international trade;  trade policy;  executive power and public service
 Date Published: nan

 10.12.2011 EN Official Journal of the European Union L 328/41 COMMISSION IMPLEMENTING REGULATION (EU) No 1287/2011 of 9 December 2011 repealing Regulation (EC) No 2014/2005 on licences under the arrangements for importing bananas into the Community in respect of bananas released into free circulation at the common customs tariff rate of duty THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1964/2005 of 29 November 2005 on the tariff rates for bananas (1), and in particular Article 2 thereof, Whereas: (1) Commission Regulation (EC) No 2014/2005 (2) has established a mechanism for monitoring imports of bananas, based on import licences. (2) By its Decision 2011/194/EU (3) the Council approved the conclusion of the Geneva Agreement on Trade in Bananas between the European Union and Brazil, Colombia, Costa Rica, Ecuador, Guatemala, Honduras, Mexico, Nicaragua, Panama, Peru and Venezuela (the "Geneva Agreement") and of the Agreement on Trade in Bananas between the European Union and the United States of America (the "EU/US Agreement"). The agreements are now being ratified by all signatory parties. Following the conclusions of those Agreements the structure and operation of the Unions trading regime for bananas of CN code 0803 00 19 have been changed. (3) In view of the new banana tariffs to be applied pursuant the "Geneva Agreement", Regulation (EU) No 306/2011 of the European Parliament and of the Council (4) has repealed Regulation (EC) No 1964/2005 with effect on the date of entry into force of that Agreement. (4) In the light of the adoption of the aforementioned agreements, which settled a longstanding banana dispute, the use of import licences subject to the provision of a security, as a statistical tool, is no longer an adequate instrument to monitor the banana markets. (5) New and more accurate means of monitoring imports of bananas have been developed, which are less cumbersome than licences, which incur an administrative burden and a cost for companies and national administrations. (6) Therefore, it is appropriate to abolish the obligation for traders to obtain import licences for the importation of bananas of all origin. Regulation (EC) No 2014/2005 should therefore be repealed. As Article 1(3) of Regulation (EC) No 2014/2005 limits the validity of licences to the year of issue, it is appropriate to repeal the obligation to obtain import licences as from 1 January 2012. (7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2014/2005 is hereby repealed. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 December 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 316, 2.12.2005, p.1. (2) OJ L 324, 10.12.2005, p. 3. (3) OJ L 88, 4.4.2011, p. 66. (4) OJ L 88, 4.4.2011, p. 44.